NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                  Argued May 29, 2019
                                  Decided June 28, 2019

                                          Before

                          KENNETH F. RIPPLE, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

No. 18‐3112

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 10‐CR‐1052
LEO STOLLER,
     Defendant‐Appellant.                          Virginia M. Kendall,
                                                   Judge.



                                        ORDER

       Leo Stoller pleaded guilty to making a false declaration in a bankruptcy
proceeding. He completed both the custodial and supervised release portions of his
sentence. On September 10, 2018, six years after his guilty plea, and more than two
years after this court affirmed his conviction, Stoller filed a motion asking the district
court to clarify whether, as a convicted felon, he is allowed to possess archery
equipment, BB guns, or pellet guns. The district court dismissed the motion for lack of
jurisdiction. We review that decision de novo and come to the same conclusion.
Alexander v. Mount Sinai Hosp. Med. Ctr., 484 F.3d 889, 891 (7th Cir. 2007).
No. 18‐3112                                                                          Page 2

        The entry of a final judgment terminates a district court’s jurisdiction. United
States v. Wahi, 850 F.3d 296, 300 (7th Cir. 2017). There are but a few exceptions that
would allow a court continuing jurisdiction, and none applies to Stoller. A defendant
may file a motion for revision within fourteen days of sentencing. Fed. R. Crim. P. 35.
He may file a motion for a new trial based on newly discovered evidence within three
years of the verdict or finding of guilt, and within fourteen days for other grounds. Fed.
R. Crim. P. 33. A collateral attack under 28 U.S.C. § 2255 must be filed within one year.
Stoller has not come before the district court through any of these routes. Nor does he
present evidence or arguments that he could do so. His business before the district court
in this criminal matter has long since concluded. He is now in the same position as any
other convicted felon who is restricted in ability to possess weapons. Whatever remedy
he seeks lies elsewhere.1 See, e.g., Kanter v. Barr, 919 F.3d 437, 438 (7th Cir. 2019) (non‐
violent felon’s unsuccessful challenge to felon dispossession statutes under the Second
Amendment); Hatfield v. Barr, No. 18‐2385, 2019 WL 2385570, at *1 (7th Cir. June 6, 2019)
(same).

        Moreover, the district court also concluded that Stoller failed to identify any
issue that was ripe for adjudication. “A claim is not ripe for adjudication if it rests upon
contingent future events that may not occur as anticipated, or indeed may not occur at
all.” Texas v. United States, 523 U.S. 296, 300 (1988) (internal citations omitted). As such,
Stoller’s request amounted to an advisory opinion. He seeks advice as to whether, given
his conviction for bankruptcy fraud, he is prohibited from owning a bow and arrow, a
BB gun, or a pellet gun. Federal courts do not have the power to render advisory
opinions. Deveraux v. City of Chicago, 14 F.3d 328, 330 (7th Cir. 1994).

       Stoller raises an entire kitchen sink full of other issues, but none have any merit.
For example, he asks this court to expunge his almost‐five‐year‐old underlying

       1 We wonder whether Stoller would be the appropriate plaintiff to bring such a
challenge, as his lawyer has argued that he is disabled by “a major mental illness,
Alzheimer’s Dementia.” Appellant’s Brief at 8. Illinois law prohibits gun ownership by
“A person whose mental condition is of such a nature that it poses a clear and present
danger to the applicant, any other person or persons or the community,” and any
“person who has been adjudicated as a person with a mental disability.” 430 Ill. Comp.
Stat. Ann. 65/8. Courts have time and again noted with approval the longstanding
prohibitions on the possession of firearms by felons and those who are not mentally
competent. D.C. v. Heller, 554 U.S. 570, 626 (2008).
No. 18‐3112                                                                          Page 3

conviction. His brief attempts to relitigate his criminal conviction all the way back to the
bankruptcy proceedings, including the presentation of intricate factual claims about the
details of his mother’s last will and testament. Stoller’s criminal case is complete and
none of the rules for permitting collateral relief are applicable (and if they were, he does
not raise his claim under any of them). He is no longer in custody as required by 28
U.S.C. § 2255. He has not presented newly discovered evidence as required under
Federal Rule of Criminal Procedure 33. There is no rule or procedure that would
eviscerate a federal court’s strict jurisdictional requirements and allow the relitigation of
matters long since concluded and final. And whatever a “motion for clarification”
might be, it is certainly not the magical key to unlocking the jurisdictional bars under
which federal courts operate. The limited jurisdiction of federal courts presents an
immovable bar to his attempt to reopen his long‐since‐concluded criminal matter no
matter how that request to reopen is worded. More importantly, none of these
arguments was included in his “motion for clarification” filed in the district court, so
they have been waived. Marquez v. Weinstein, Pinson & Riley, P.S., 836 F.3d 808, 810 n.2
(7th Cir. 2016) (arguments not raised in the district court are waived on appeal).

       The judgment of the district court is AFFIRMED.